DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 3 March 2022. This Action is made FINAL.
Claims 2, 9 and 16 are cancelled.
Claims 1, 3-8, 10-15 and 17-21 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Objections
Claim 4, 11 and 18 were previously objected to due to informalities. In response to the Applicant’s amendment to the claim, the objection has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to rejection of independent claims 1, 8 and 15 under 35 U.S.C. § 102(a)(2) have been considered but are not persuasive.

In the Remarks, Applicant argued that Beller fails to disclose the following limitation: “identifying a first object of one or more objects that have entered a buffer area predefined relative to an autonomous driving vehicle (ADV), wherein the buffer area is immediately in front of the ADV has a rectangular horizontal section and shares a same width with the ADV”
Examiner respectfully disagrees.

Applicant argues that the “The buffer area 804 is immediately in front of the ADV 802. In one embodiment, the buffer area 802 has a rectangular horizontal section, and shares a same width with the ADV 802. In one embodiment, the length of the buffer area 802 may be approximately 3 meters (m). In one embodiment, the buffer area 802 is flush with the ADV 804 widthwise” according to the specification paragraph [0063]. However, the specification simply provides an embodiment of the length of buffer area and both the specification and claim are silent on a definite length of the “buffer area”. Therefore, the “buffer area” may be a rectangular shaped area sharing the same width as the ADV but with varying length.

Applicant further argues that the “Beller fails to disclose the buffer area has a rectangular horizontal section. The first path in Beller, the drivable area between a first location and a destination, cannot be a rectangular horizontal section, because the vehicle 104 has to start from a side of a road, merge to a center of the road, and stop at a side of the road. Therefore, it is impossible for the first path to be a rectangular horizontal section”. Examiner respectfully disagrees. The “first path” taught by Beller inherently comprises a “buffer area” of a rectangular shape, regardless of the curvature of the path. As shown in the figure below, the first path will always comprise a rectangular buffer area, wherein the length of the buffer area will vary depending on the curvature of the first path, with the same width as the vehicle. 

    PNG
    media_image1.png
    206
    470
    media_image1.png
    Greyscale


Applicant further argues that “Beller fails to disclose the buffer area shares a same width with the ADV”. However, as shown in the figure below, the “first path” has the same width as the vehicle, as it corresponds to the path or area that will be traveled by the vehicle. 

    PNG
    media_image2.png
    244
    563
    media_image2.png
    Greyscale

For the reasons above, Applicant’s arguments are not persuasive, and therefore the rejections of claims 1, 8 and 15 are maintained. 
The Applicant is invited to call or email the Examiner for further clarification or discussion regarding the response to arguments.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beller (US 20210094539 A1, hereinafter Beller).

Regarding claim 1, Beller teaches a computer-implemented method for operating an autonomous driving vehicle, the method comprising: 
identifying a first object of one or more objects that have entered a buffer area predefined relative to an autonomous driving vehicle (ADV) (paragraph 0067: “At operation 304, the process may include determining that an object 106 that is at least partially blocking a first path 306 of the vehicle. As discussed above, a vehicle computing system may detect the blocking object 106 based on sensor data captured by one or more sensors of the vehicle 104, other vehicles, and/or sensors mounted in an operating environment. In various examples, the first path 306 may represent a drivable area over which the vehicle 104 plans to travel according to a planned route between a first location and a destination”, wherein “object 106 that is at a first object of one or more object, and “first path 306 of the vehicle” corresponds to a buffer area predefined relative to an ADV),
wherein the buffer area is immediately in front of the ADV has a rectangular horizontal section and shares a same width with the ADV (Modified Figure 3; paragraph 0067: “At operation 304, the process may include determining that an object 106 that is at least partially blocking a first path 306 of the vehicle. As discussed above, a vehicle computing system may detect the blocking object 106 based on sensor data captured by one or more sensors of the vehicle 104, other vehicles, and/or sensors mounted in an operating environment. In various examples, the first path 306 may represent a drivable area over which the vehicle 104 plans to travel according to a planned route between a first location and a destination”, wherein the dotted rectangle or “first path 306” corresponds to the buffer area); 
determining a first distance cost based on a first distance between the first object and the ADV (paragraph 0046: “In some examples, the safety cost may be based on relative positions and/or trajectories between the vehicle 104 and the blocking object(s) 106 and/or other objects 108. In such examples, the safety cost may increase the closer a vehicle 104 (traveling on a vehicle trajectory) gets to the blocking object(s) 106 and other objects 108”, wherein safety cost corresponds to a cost that is dependent on distance between the blocking object 106 and the vehicle, hence corresponding to distance cost); 
determining a first relative speed cost based on a first relative speed between the first object and the ADV (paragraph 0047: “[…] In some examples, the comfort cost may be associated with a passing speed associated with the action. In some examples, the comfort cost may be associated with a relative speed between the vehicle 104 and the blocking object(s) 106 and other objects 108”, wherein “comfort cost” corresponds to a cost that is dependent on based on a first relative speed between the first object and the ADV, hence corresponding to first relative speed cost); 
determining a first object cost associated with the first object based on a combination of the first distance cost and the first relative speed cost (paragraph 0068: “At operation 308, the process may include determining an action cost based at least in part on a distance (D) between the vehicle 104 at a position in the lane 302 adjacent the object 106 and a location associated with the object 106. The action cost may be associated with one or more of a safety cost, a comfort cost, a progress cost, or an operational rules cost associated with the action of circumnavigating the blocking object 106 while operating in the lane”, wherein “action cost” corresponds to a first object cost, which is based on safety cost and comfort cost associated with the blocking object 106 or first object); 
performing speed planning on a trajectory planned for the ADV based at least in part on the first distance cost and the first relative speed cost (paragraph 0070: “At operation 310, the process may include determining a vehicle speed associated with the distance. In various examples, the vehicle speed may be determined based on optimizing the action cost associated with circumnavigating the blocking object 106 at the distance (D). In such examples, the vehicle computing system may calculate action costs associated with one or more speeds and may select the speed associated with the lowest action cost. For example, the vehicle computing system may determine a first action cost associated with passing 3 meters from the blocking object at 10 miles per hour, a second action cost associated with passing 3 meters from the blocking object at 15 miles per hour, and a third action cost associated with passing 3 meters from the blocking object at 20 miles per hour. The vehicle computing system may select the lowest cost action as the action for the vehicle to perform”); and 
generating control signals to drive the ADV based on the planned trajectory (paragraph 0077: “At operation 314, the process may include controlling the vehicle according to a modified vehicle trajectory 316 associated with the vehicle speed (determined at operation 310) and the distance (determined at operation 308). The vehicle computing system may cause the vehicle to circumnavigate the blocking object 106 on the modified vehicle trajectory 316”).  


    PNG
    media_image3.png
    334
    856
    media_image3.png
    Greyscale

Modified Figure 3

Regarding claim 3, Beller teaches the method of claim 1. Beller further teaches wherein the first distance cost is determined based on a first cost function that is based on a reciprocal function (paragraph 0046: “In some examples, the safety cost  may be based on relative positions and/or trajectories between the vehicle 104 and the blocking object(s) 106 and/or other objects 108. In such examples, the safety cost may increase the closer a vehicle 104 (traveling on a vehicle trajectory) gets to the blocking object(s) 106 and other objects 108”, wherein safety cost corresponds to distance cost, and “safety cost may increase the closer a vehicle 104 (traveling on a vehicle trajectory) gets to the blocking object 106” corresponds to first distance cost increasing as the distance between the vehicle and blocking object decreases, hence identical to a reciprocal function based on distance ).  

Regarding claim 6, Beller teaches the method of claim 1. Beller further teaches further comprising determining a first object cost associated with the first object based on a combination of the first distance cost and the first relative speed cost, wherein the speed planning is performed based on the first object cost (paragraph 0068: “At operation 308, the process may include determining an action cost based at least in part on a distance (D) between the vehicle 104 at a position in the lane 302 adjacent the object 106 and a location associated with the object 106. The action cost may be associated with one or more of a safety cost, a comfort cost, a progress cost, or an operational rules cost associated with the action of circumnavigating the blocking object 106 while operating in the lane”; paragraph 0070: “At operation 310, the process may include determining a vehicle speed associated with the distance. In various examples, the vehicle speed may be determined based on optimizing the action cost associated with circumnavigating the blocking object 106 at the distance (D). In such examples, the vehicle computing system may calculate action costs associated with one or more speeds and may select the speed associated with the lowest action cost. For example, the vehicle computing system may determine a first action cost associated with passing 3 meters from the blocking object at 10 miles per hour, a second action cost associated with passing 3 meters from the blocking object at 15 miles per hour, and a third action cost associated with passing 3 meters from the blocking object at 20 miles per hour. The vehicle computing system may select the lowest cost action as the action for the vehicle to perform”, wherein “action cost” corresponds to first object cost as detailed in claim 1 above).  

Regarding claim 8, it recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, and the operations comprising identical limitations to those of claim 1.  Beller further teaches a non-transitory machine-readable medium having instructions stored therein (paragraph which when executed by a processor, cause the processor to perform operations (paragraph 0110: “The processor(s) 416 of the vehicle 402 and the processor(s) 444 of the computing device(s) 436 may be any suitable processor capable of executing instructions to process data and perform operations as described herein”), wherein the operations comprises identical limitations to those of claim 1. Therefore, claim 8 is rejected on the same basis as the rejection as claim 1.

Regarding claim 10, it recites non-transitory computer readable medium having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Regarding claim 13, it recites non-transitory computer readable medium having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Regarding claim 15, it recites a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, and the operations comprising identical limitations to those of claim 1.  Beller further teaches a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (paragraph 0148: “A: A vehicle comprising: a sensor; one or more processors; and memory storing processor-executable instructions that, when  the operations comprises identical limitations to those of claim 1. Therefore, claim 15 is rejected on the same basis as the rejection as claim 1.

Regarding claim 17, it recites data processing system having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Regarding claim 20, it recites data processing system having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beller in view of Floyd-Jones et al. (US20200377085A1, hereinafter Floyd-Jones).

Regarding claim 4, Beller teaches the method of claim 1. Beller further teaches the first relative speed cost, but fails to specifically teach the first relative is determined based on a cost second function, and wherein according to the second cost function, a relative speed cost is equal to a first positive constant when a projected relative speed is below a first threshold.  
However, Floyd-Jones teaches wherein the first relative speed cost is determined based on a cost second function, (paragraph 0166: “For example, where two collisions have an equal likelihood of occurring, one may have a much higher cost than the other, for instance where one represents a collision with a human or human occupied vehicle and the other represents a collision with an inanimate object. Likewise, the cost function may return a higher cost value for a collision at a higher relative speed than for a collision at a lower relative speed, even though both collisions have the same likelihood of occurring”, wherein “higher cost value for a collision at a higher relative speed than for a collision at a lower relative speed” indicates an higher cost value for faster closure rate or negative relative speed per applicant’s disclosure, and thus corresponds to a cost second function), 
Floyd-Jones is analogous to the claimed invention because it pertains to motion planning of the ADV by optimization and use of cost functions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beller and incoporporate the first object cost as the closure rate (relative speed) between the ADV and object increases, hence during minimization of the cost function, resulting in trajectories and speed which minimizes the cost function, which corresponds to safe trajectories and speed for the ADV. Beller in view of Floyd-Jones fails to specifically teach wherein according to the second cost function, a relative speed cost is equal to a first positive constant when a projected relative speed is below a first threshold.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beller in view of Floyd-Jones to set a relative speed cost equal to a first positive constant when a projected relative speed is below a first threshold. Shown in Figure 1 below, the solid blue line represents the relative speed cost value function taught by Beller in view of Floyd-Jones, and the dotted line represents that of the modified Beller in view of Floyd-Jones which sets a relative speed cost equal to a first positive constant when a projected relative speed is below a first threshold. It is clearly shown that below the first threshold, the cost value grows and is already a high cost value. Therefore, capping the cost value to a first positive constant and/or when a projected relative speed is below a first threshold would not change the results and would have been obvious. For more details regarding “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results”, please see MPEP 2143.

    PNG
    media_image4.png
    556
    839
    media_image4.png
    Greyscale

Figure 1.

Regarding claim 5, Beller in view of Floyd-Jones teaches the method of claim 4. Floyd-Jones further teaches wherein the relative speed cost decreases as the projected relative speed increases (paragraph 0166: “For example, where two collisions have an equal likelihood of occurring, one may have a much higher cost than the other, for instance where one represents a collision with a human or human occupied vehicle and the other represents a collision with an inanimate object. Likewise, the cost function may return a higher cost value for a collision at a higher relative speed than for a collision at a lower relative speed, even though both collisions have the same likelihood of occurring”, wherein “higher cost value for a collision at a higher relative speed than for a collision at a lower relative speed” indicates an decreasing cost value as closure rate increases or positive relative speed per applicant’s disclosure), but fails to specifically teach the above when it is above the first threshold and below a second threshold, and is equal to zero when the projected relative speed is above the second threshold.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beller in view of Floyd-Jones to set relative speed cost equal to zero when the projected relative speed is above the second threshold. Shown in Figure 2 , the solid blue line represents the relative speed cost value function taught by Beller in view of Floyd-Jones, and the dotted line represents that of the modified Beller in view of Floyd-Jones which sets relative speed cost equal to zero when the projected relative speed is above the second threshold. It is clearly shown that above the second threshold, the cost value decreases and is already at a low cost value. Therefore, setting the cost value zero and/or when projected relative speed is above the second threshold would not change the results and would have been obvious. This incorporation would teach wherein the relative speed cost decreases as the projected relative speed increases when the projected relative speed is above the first threshold and below a second threshold. For more details regarding “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results”, please see MPEP 2143.


    PNG
    media_image5.png
    510
    945
    media_image5.png
    Greyscale

Figure 2.

Regarding claim 11, it recites non-transitory computer readable medium having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Regarding claim 12, it recites non-transitory computer readable medium having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Regarding claim 18, it recites data processing system having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Regarding claim 19, it recites data processing system having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beller in view of Zhu et al. (US 20190080266 A1, hereinafter Zhu).

Regarding claim 7, Beller teaches the method of claim 6. Beller further teaches wherein the first object cost is based on the first distance cost and the first relative speed cost (claims 1 and 6), but fails to specifically teach wherein the first object cost is equal to a product of the first distance cost and the first relative speed cost.
However, Zhu teaches wherein the first object cost is equal to a product of the first distance cost and the first relative speed cost (paragraph 0087: “In one embodiment, the distance cost is an exponential function. For example, the distance cost can be: w.sub.1*exp.sup.(2-x)−1, where w.sub.1 is a weight factor and x is the distance between the trajectory and the obstacle. In one embodiment, the cost for passing speed is a logarithmic function. For example, the cost for passing speed can be: w.sub.2*log(speed, 4), where w.sub.2 is a weight factor and speed is the relative speed of the ADV with reference to the passing obstacle. In one embodiment, the total obstacle cost is calculated based on the distance cost and the cost for passing speed, e.g., a product of two costs: (w.sub.1*exp.sup.(2-first relative speed cost).
Zhu is analogous to the claimed invention because it pertains to minimizing cost to identify driving trajectory to control the ADV. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the total obstacle cost of Zhu with the action cost function of Beller, including first object cost is equal to a product of the first distance cost and the first relative speed cost, because they both perform the function of increasing the first object cost as the distance between the ADV and the first object is closer and the closure rate (relative speed) increases, hence the result of the substitution would have been predictable.

Regarding claim 14, it recites non-transitory computer readable medium having limitations similar to those of claim 7 and therefore is rejected on the same basis.

Regarding claim 21, it recites data processing system having limitations similar to those of claim 7 and therefore is rejected on the same basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668